DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	For the purposes of clarity, which will be help in the 35 USC 101 analysis, the examiner is interpreting the limitation, “a lobby user interface to reflect the unique gameplay session and the electronic game” to be an electronic lobby as shown in figures 7 and 8 of the specification.  It is unreasonable to equate this lobby with a physical lobby like that in casino waiting for a poker table.

	What is a “deep link”?  Per applicant’s paragraph [0005], the examiner will interpret this term in light of, “Deep links link to a resource such as a game, and additionally specify a more specific context within the resource, such as a particular stage or state of the game.”

	What is a “game mediator process”?  Per applicant’s paragraph [0075], the examiner will interpret this term in light of, “The format of the message is specified by the game mediator process 512A (or, equivalently, by the game mediator 112 or which the process 512A is one executing instance)”


35 USC § 101
	As discussed above, claims 1-20, incorporate the limitation, “a lobby user interface to reflect the unique gameplay session and the electronic game”.  This is more than merely transferring data and could not be done in the mind.  The claims recite receiving and providing data, which could be considered an abstract idea.  (step 2A, prong one, YES)  However, the inclusion of “a lobby user interface to reflect the unique gameplay session and the electronic game” is considered to be an additional element integrated the abstract into a practical application that cannot be performed as a mental step or by hand. (step 2A, prong two, YES, per Pathway B, the claims are eligible.)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paradise et al. (US PG pub 2014/0045589).
Paradise et al. shows

 


A computer-implemented method for establishing a group gameplay session of an electronic game, the computer-implemented method comprising: 
providing at least some of the contextual information to a remote game mediator server for establishment of the gameplay session (figure 8, step 804, play send message to join a game.  The game is the contextual information)
Receiving (by the transactional server 160), from the electronic game by a game mediator process (game instance 130), a message in a format (see paragraph [0084]) defined by the game mediator process, the message comprising contextual information including an identifier (see figure 7, 722, a unique tournament ID) assigned by the electronic game to correspond to a unique gameplay session of the electronic game;  and 
configuring, by the game mediator process, a lobby user interface to reflect the unique gameplay session and the electronic game. (paragraph [0078], “At 802, player 110.sub.i receives a notification or in-game message and joins 804 the tournaments.  If the player joins an existing tournament through the lobby system, there will be a standard chat window enabled.”)
 
In regards to claims 2, 9 and 16
wherein the lobby user interface visually indicates (chat window from above) the electronic game and users currently in the gameplay session. 
 
In regards to claims 3, 10 and 17

 
In regards to claims 4, 11 and 18
wherein the message is a deep link causing an operating system to transfer control to the game mediator process. (The messages to join a game are specific to a game ID, not a generic gaming area.  The meets applicant’s definition of “a more specific context within the resource”.)
 
In regards to claims 5, 12 and 19
wherein the contextual information additionally comprises an identifier of the electronic game, (paragraph [0073], “The transactional server 160 returns 722 a unique tournament ID”) and 
wherein the lobby user interface includes voice and video chat functionality. (from above, the lobby has a chat window.  It is silent if the chat window includes voice and video chat functionality.)
 
In regards to claims 6, 13 and 20
wherein the electronic game executes on a game client device different from a client device on which the game mediator process executes, and wherein receiving the message comprises the game mediator process obtaining a code displayed by the electronic game on the game client device. (paragraph [0078], “The transactional server 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. (US PG pub 2014/0045589) in view of Hata (US PG pub 2009/0291761).

Paradise et al. shows all of the limitations of the claims except for specifying that the chat window includes voice and video chat functionality.
Hata teaches, paragraph [0053], “In this lobby, each player can communicate with players of other parties who arrive reach at last in the same lobby as well as players of a party of a proximate dungeon, by using a text chat, a voice chat, a video chat, or a like.”
.



Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. (US PG pub 2014/0045589) in view of Mohrhardt et al. (US PG pub 2020/0090463).

Paradise et al. shows all of the limitations of the claims except for specifying that a QR code displayed by the electronic game on the game client device.
Mohrhardt et al. teaches, paragraph [0095], “The QR code may be utilized to provide the personal electronic device 112 with information sufficient to pair the personal electronic device 112 with the mobile interface device 110b of the dedicated processing unit 110a for a given session.”
Based on the teaching of Mohrhardt et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Paradise et al. a QR code displayed by the electronic game on the game client device in order to improve inter-computer communication options.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CUFF/Primary Examiner, Art Unit 3715